Citation Nr: 0010242	
Decision Date: 04/18/00    Archive Date: 04/28/00

DOCKET NO.  95-17 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for cervical 
strain, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from December 1962 to 
December 1982.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from September 1994 and July 1997 rating 
decisions of the Montgomery, Alabama, Department of Veterans 
Affairs (VA) Regional Office (RO).  In the September 1994 
rating decision, the RO continued the noncompensable 
evaluation for lumbosacral strain.  In an August 1996 rating 
decision, the RO granted a 10 percent disability evaluation 
for lumbosacral strain.  In the July 1997 rating decision, 
the RO continued the 10 percent evaluation for cervical 
strain.  Additionally, the RO reclassified the service-
connected anxiety neurosis with depressive features as post-
traumatic stress disorder and continued the 10 percent 
disability evaluation.  

Review of the record reveals that the RO did not expressly 
consider referral of the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1999).  This regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

The United States Court of Appeals for Veterans Claims (the 
Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Although the RO did not expressly consider 
38 C.F.R. § 3.321(b)(1), the Board has reviewed the record 
with these mandates in mind and finds no basis for further 
action on this question.  VAOPGCPREC. 6-96 (1996).

The issue of increased rating for lumbosacral strain is 
addressed in the remand appended to this decision.


FINDINGS OF FACT

1.  Post-traumatic stress disorder is currently manifested by 
moderate symptoms.

2.  Cervical strain is currently manifested by no more than 
moderate functional impairment.


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder is 30 percent disabling.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. Part 4, 
Diagnostic Code 9411 (1999).

2.  Cervical strain is 20 percent disabling.  38 U.S.C.A. §§ 
1155, 5107(b) (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59; 
Part 4, Diagnostic Code 5290 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the appellant has submitted evidence 
which is sufficient to justify a belief that his claims for 
increased evaluations for post-traumatic stress disorder and 
cervical strain are well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  That is, his assertion that his service-
connected disabilities have worsened raises plausible claims.  
See Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The 
appellant has been recently examined and his medical records 
have been obtained.  See Schafrath v. Derwinski, 1 Vet. 
App. 589, 595 (1991).  All relevant facts on these issues 
have been properly developed and the duty to assist has been 
met.  38 U.S.C.A. § 5107(a).

Service connection for cervical strain and anxiety neurosis 
with depressive features was granted by means of a June 1983 
decision and assigned noncompensable and a 10 percent 
evaluations respectively.  In an August 1996 rating decision, 
the RO granted a 10 percent disability evaluation for 
lumbosacral strain.  In the July 1997 rating decision on 
appeal, the RO reclassified the service-connected anxiety 
neurosis with depressive features as post-traumatic stress 
disorder and continued the 10 percent disability evaluation.

In a February 1997 private medical record, Dr. Robert L. 
White stated that range of motion of the appellant's neck was 
better.

The appellant underwent a VA psychiatric evaluation in April 
1997.  The appellant described himself as being depressed and 
nervous all the time.  He stated that he tried to stay away 
from people and not participate in activities due to his 
anxiety.  He reported having trouble sleeping and waking up 
several times per night.  The appellant stated that he had 
recently seen a Vietnam War memorial and that it brought back 
flashbacks.  He stated that he would get angry and feel like 
hurting someone when he got these flashbacks; however, he 
noted that he would try to control his temperament.  The 
appellant stated that he avoided going to crowded places.  
The VA examiner stated that the appellant was quite anxious 
during the interview.  He stated that the appellant's eye 
contact was poor and that his speech was limited, but that it 
was goal directed.  Thought processes did not reveal any 
looseness of associations or flight of ideas.  Thought 
content was without auditory or visual hallucinations.  The 
VA examiner stated that there were no delusions noted.  The 
appellant denied homicidal and suicidal ideations.  His 
affect was blunt and dysphoric, as well as anxious.  The VA 
examiner stated that the appellant's insight and judgment 
were unimpaired.  He was alert and oriented to time, place, 
and person.  Concentration was noted to be good.  The VA 
examiner stated that the appellant's recent and remote memory 
were intact.  The diagnosis entered was major depression, 
recurrent; generalized anxiety disorder, and post-traumatic 
stress disorder, mild in severity, late onset.  The VA 
examiner entered a Global Assessment of Functioning (GAF) 
score of 60.

The appellant underwent a VA examination in May 1997.  The 
appellant reported neck pain.  The VA examiner stated that 
there was no tenderness over the cervical spine and that the 
cervical muscles were normal.  The appellant had 30 degrees 
of flexion, 25 degrees of extension, 25 degrees of right and 
left lateral flexion, and 30 degrees of right and left 
rotation.  The VA examiner stated that the appellant had pain 
with left and right lateral flexion and left and right 
rotation.  The VA examiner stated that motor status, 
coordination, and sensory were normal.  The appellant had 
normal deep tendon reflexes in the triceps and biceps.  X-
rays of the cervical spine were normal.  The diagnosis was 
strained cervical spine.  

The appellant underwent a VA psychiatric evaluation in June 
1997.  The VA examiner stated that the appellant was neatly 
dressed and had coherent and relevant speech.  He noted that 
the appellant was tearful during a discussion about a man who 
had gotten killed in Vietnam while the appellant was sitting 
next to him.  The VA examiner described the appellant as 
anxious and depressed.  He stated that the appellant denied 
hallucinations and paranoid ideas and homicidal and suicidal 
ideations.  There was no looseness of associations.  The VA 
examiner stated that the appellant's memory was intact for 
both recent and remote events.  The VA examiner stated that 
the appellant's social and industrial impairment was moderate 
to severe.  The VA examiner entered a diagnosis of post-
traumatic stress disorder and a GAF score of 60.

The appellant underwent a nerve conduction study, which did 
not reveal any radiculopathy as to the cervical spine.

In a September 1997 VA treatment report, the appellant was 
described as tearful over having seen the Vietnam Memorial in 
Florida.  The VA examiner entered a diagnosis of post-
traumatic stress disorder.  In December 1997, the appellant 
reported that he was in an agitated state.  He stated that he 
was irritable, explosive, and "on edge."  The VA examiner 
entered a diagnosis of post-traumatic stress disorder and 
noted social impairment. 

The appellant had an RO hearing in October 1998.  The 
appellant stated that he had mood swings on a weekly basis.  
He stated that he avoided crowds.  The appellant testified 
that hunted and fished and that he kept loaded guns in his 
house.  He stated that he hunted by himself but went fishing 
with another person.  He stated that he did not do well under 
stress.  The appellant stated that he had flashbacks and 
nightmares.  He noted that since he had been on medication 
that he was sleeping better and having less nightmares.  The 
appellant admitted to having suicidal thoughts, but stated 
that they would come and go.  He stated that he had normal 
hygiene.  The appellant stated that he had three children and 
that he had good relationships with them.  

As to his cervical spine, the appellant stated that his 
problem was just below the shoulder blades.  He stated that 
pain radiated down to his arms.  He stated that moving his 
shoulders caused pain.  The appellant stated that he had lost 
a lot of strength in his upper extremities.  He stated that 
he had muscle spasms in his upper back all the time.  He 
noted that he had undergone surgery for carpal tunnel 
syndrome in his right arm.

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1999).


I.  Post-traumatic stress disorder

The rating criteria for post-traumatic stress disorder and 
the applicable ratings are as follows:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name - 100 percent 
disabling.

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function  independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships - 70 
percent disabling.

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships - 50 percent disabling.

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events) - 30 
percent disabling.

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication - 10 
percent disabling.

38 C.F.R. Part 4, Diagnostic Code 9411 (1999).

The Board notes that the appellant was granted service 
connection for anxiety neurosis with depressive features in a 
June 1983 rating decision.  In the rating decision on appeal, 
the RO reclassified the service-connected psychiatric 
disorder as post-traumatic stress disorder.  In the April 
1997 psychiatric evaluation, the VA examiner entered 
diagnoses of major depression, generalized anxiety disorder, 
and post-traumatic stress disorder.  Reasonable doubt will be 
resolved in the appellant's favor, and the Board will 
attribute all the symptoms described above to the appellant's 
service-connected post-traumatic stress disorder.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing 
61 Fed. Reg. 52698 (Oct. 8, 1996)).

After having reviewed the evidence of record, the Board finds 
that the evidence supports a 30 percent evaluation for post-
traumatic stress disorder.  The Board finds that the above-
described symptoms as to the appellant's post-traumatic 
stress disorder are indicative of a 30 percent evaluation.  
See 38 C.F.R. Part 4, Diagnostic Code 9411.  The appellant 
and VA examiners have described depressed mood.  The 
appellant has stated that he avoids crowded places and being 
around people, including when he worked.  He has stated that 
he likes working alone.  The appellant has stated, and a VA 
examiner has confirmed, that his hygiene is normal.  His 
conversations have not been described as abnormal.  In April 
1997, the VA examiner stated that the appellant's speech was 
limited, but that it was goal directed.  The appellant has 
reported sleep impairment, but stated at his October 1998 RO 
hearing that he was sleeping better with the medication he 
was taking.  The appellant's memory has been reported to be 
intact for both recent and remote events.  Thus, the Board 
finds that a 30 percent evaluation for post-traumatic stress 
disorder is warranted.  See 38 C.F.R. Part 4, Diagnostic Code 
9411.

This determination is supported by the VA examiners' 
assignment in the April 1997 and June 1997 psychiatric 
evaluation reports that the appellant's GAF score was 60.  
Although the GAF score does not fit neatly into the rating 
criteria, the GAF score is evidence, which the Court has 
noted the importance of in evaluating mental disorders.  
Carpenter v. Brown, 8 Vet. App. 240 (1995).  The GAF is a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994).  A GAF score of 60 (which falls 
within the range of 51-60) is defined as "Moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) OR moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  Id.  Moderate symptoms 
are indicative of no more than a 30 percent evaluation.  See 
38 C.F.R. Part 4, Diagnostic Code 9411.

An evaluation in excess of 30 percent, however, is not 
warranted.  The evidence does not establish that the 
appellant has circumstantial, circumlocutory, or stereotyped 
speech.  In fact, the appellant's speech was described as 
goal directed.  In the April 1997 psychiatric evaluation 
report, the VA examiner stated that the appellant was alert 
and oriented to time, person, and place.  In the April 1997 
and June 1997 evaluation reports, both VA examiners noted 
that the appellant had no looseness of associations.  The 
appellant has not reported panic attacks.  He has 
consistently denied hallucinations and delusions and 
homicidal ideations.  He stated at his October 1998 RO 
hearing that he had suicidal thoughts but that they would 
come and go.  There have been no clinical findings that the 
appellant has any obsessive ritualistic behavior or has 
illogical speech.  He and the examiners have noted that he 
has good hygiene, and, according to the clinical evidence, 
his memory, judgment and insight are unimpaired.  The Board 
finds that the preponderance of the evidence is against an 
evaluation in excess of 30 percent for post-traumatic stress 
disorder.  See 38 C.F.R. Part 4, Diagnostic Code 9411.  

In so finding, the Board is aware that in the June 1997 
evaluation report, the VA examiner stated that the 
appellant's social and industrial impairment was moderate to 
severe.  However, the examiner qualified this assessment by 
assigning a GAF score of 60.  As indicated, a GAF score of 60 
is consistent with moderate, but not more than moderate, 
difficulty in social and occupational functioning.  The 
30 percent evaluation contemplates impairment of this degree.

The appellant is competent to report his symptomatology.  To 
the extent that he has stated that his symptoms are worse 
than the 10 percent evaluation, he are correct, and the Board 
has granted a 30 percent evaluation.  To the extent that he 
has stated that is post-traumatic stress disorder 
symptomatology warrants at least a 50 percent evaluation, the 
medical findings do not support the assertion.  The Board 
attaches greater probative weight to the clinical findings of 
skilled, unbiased professionals than to the appellant's 
statements and testimony, even if sworn, in support of a 
claim for monetary benefits.  Taking his contentions into 
account and the medical findings, an evaluation in excess of 
30 percent for post-traumatic stress disorder is not 
warranted.  To this extent, the preponderance of the evidence 
is against his claim and there is no doubt to be resolved.  
38 U.S.C.A. § 5107(b) (West 1991).  

II.  Cervical strain

Under Diagnostic Code 5290, mild limitation of motion 
warrants a 10 percent evaluation, moderate limitation of 
motion warrants a 20 percent evaluation, and severe 
limitation of motion warrants a 30 percent evaluation.  38 
C.F.R. Part 4, Diagnostic Code 5290 (1999).

After having reviewed the evidence of record, the Board finds 
that the evidence supports an increased evaluation to 20 
percent because the appellant more nearly has moderate 
limitation of motion of the cervical spine.  See 38 C.F.R. 
Part 4, Diagnostic Code 5290.  At the time of the May 1997 
examination, he had 30 degrees of flexion, 25 degrees of 
extension, 25 degrees of right and left lateral flexion, and 
30 degrees of right and left rotation in the cervical spine.  
He does not have radiculopathy from his service-connected 
cervical strain, and thus application of Diagnostic Code 5293 
is not appropriate.  See 38 C.F.R. Part 4, Diagnostic Code 
5293 (1999).  The Board finds that such clinical findings are 
indicative of no more than a 20 percent disability 
evaluation.  See 38 C.F.R. Part 4, Diagnostic Code 5290.

An evaluation in excess of 20 percent is not warranted.  As 
to limitation of motion of the cervical spine, the evidence 
does not establish severe limitation of motion.  See 
38 C.F.R. Part 4, Diagnostic Code 5290.  The VA examiner 
noted in the May 1997 examination report that the appellant 
had pain with lateral flexion and rotation.  Thus, the 
appellant did not have pain with flexion or extension of the 
cervical spine, and the ranges of motion reported are 
indicative of no more than moderate limitation of motion.  
See id.  Additionally, the VA examiner stated that the 
appellant had no tenderness on his cervical spine and that 
the cervical muscles were normal.  The Board is aware that 
Dr. Schiller has entered a diagnosis of cervical spondylosis; 
however, X-rays do not confirm the existence of arthritis of 
the cervical spine.

Additionally, the Board has specifically considered the 
guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995).  An 
increased evaluation may be based on either actual limitation 
of motion or the functional equivalent of limitation of 
motion due to less or more movement than normal, weakened 
movement, excess fatigability, incoordination, and pain on 
movement.  See id. (discussing 38 C.F.R. §§ 4.40, 4.45).  The 
appellant has complained of pain, which is contemplated by 
the 20 percent evaluation.  See 38 C.F.R. § 4.59 (1999).  The 
issue is the degree of functional impairment caused by pain.  
When examined in May 1997, there was no tenderness over the 
cervical spine.  The VA examiner stated that the muscles in 
the cervical spine were normal.  The appellant had pain with 
lateral flexion and rotation, and lateral flexion was 
25 degrees bilaterally and rotation was 30 degrees 
bilaterally.  The Board finds that the preponderance of the 
evidence is against a finding of any more than moderate 
functional loss.  See 38 C.F.R. §§ 4.40, 4.45 (1999).

The VA examiner stated that the appellant's cervical muscles 
were normal.  Thus, no atrophy was shown.  The evidence, 
including the appellant's statements, does not establish the 
presence of more motion than normal, weakness, 
incoordination, or excess fatigability.  See id.  At the 
appellant's October 1998 hearing, he basically discussed how 
he thought his service-connected cervical strain was 
affecting his arms.  The Board notes that no medical 
professional has stated that the radiculopathy the appellant 
complains of is a result of the service-connected cervical 
strain.  Nerve conduction studies did not show evidence of 
radiculopathy, and the clinical findings in the May 1997 
examination report did not establish radiculopathy.  At best, 
the appellant's functional limitation of his cervical spine 
is moderate.  Based on these findings, the appellant's 
cervical spine disability is no more than 20 percent 
disabling.  

The appellant is competent to report his symptoms.  To the 
extent that he has described severe pain and functional 
impairment in his cervical spine, the Board finds that the 
medical evidence does not support his allegation of an 
increased evaluation.  Functional impairment, such as 
limitation of motion, more motion than normal, excess 
fatigability, and weakness, is no more than moderate.  The 
Board has attached greater probative weight to the clinical 
findings of a competent professional skilled in the 
evaluation of disabilities than the unsupported statements by 
the appellant of severe functional impairment.  To this 
extent, the preponderance of the evidence is against his 
claim and there is no doubt to be resolved.  38 U.S.C.A. 
§ 5107(b) (West 1991).


ORDER

A 30 percent evaluation for post-traumatic stress disorder is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits.

A 20 percent evaluation for cervical strain is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.


REMAND

The Board finds that additional development is needed prior 
to adjudicating the claim for an increased evaluation for 
lumbosacral strain.  The evidence of record reveals that the 
appellant has had several intercurrent injuries to the low 
back, and is currently post- operative intervertebral disc 
syndrome.  The Board requires medical opinion to determine if 
the appellant's current symptomatology is related to his 
service-connected lumbosacral strain.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  In a February 25, 1997, letter, Mr. 
[redacted] stated that the appellant 
was receiving Workman's Compensation for 
an injury he sustained in March 1996.  
After receiving the proper authorization 
from the appellant, the RO should contact 
him and ask him to submit any and all 
medical records that pertain to the 
appellant's Workman's Compensation claim 
and associate them with the claims file.  
The RO should also ask the appellant to 
submit any records in his possession 
pertaining to the Workman's Compensation 
claim.

2.  After an attempt to obtain the above 
records has been made and the records, if 
received, are associated with the claims 
file, the RO should then refer the 
appellant's claims files to a VA 
orthopedic specialist for review.  The VA 
orthopedist is asked to review the entire 
claims files, including the service 
medical records and render an opinion as 
to the following question:  Is it at 
least as likely as not that the 
appellant's intervertebral disc syndrome 
is part and parcel of, or represents a 
progression of, his service-connected 
lumbosacral strain?  The VA examiner 
should support the opinion with evidence 
in the claims file.


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals


 


- 14 -


